DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the use of greyscale in many of the Figures renders the details in many of the figures difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the use of “characterized in that language” is redundant as the fixture is already being referred to, and also does not conform to US practice.  The Examiner respectfully suggests replacing “said lighting fixture CHARACTERIZED IN THAT” with --wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tacchi et al. (WO 2019/175718, hereinafter Tacchi).
In regards to claim 1, Tacchi discloses in Figures 1-5, a recessed lighting fixture (100) comprising: a lighting element (L) configured to emit light when electrically energized (see Fig. 1); said lighting fixture CHARACTERIZED IN TIHAT the lighting element (L) is extendible (about the Z-axis, see Fig. 1, bottom of page 4); the lighting element (L) is rotatable (on the Z-axis, see Figs. 1, 3, and 5, bottom of page 8); the lighting element is pivotable (toward/away from the Z-axis, see Figs. 2a and 2b, middle of page 5).



In regards to claim 3, Tacchi discloses in Figures 1-5, the lighting element (L) is rotatable about the axis perpendicular to the ceiling (about the z-axis, see Figs. 1, 3, and 5, bottom of page 8).

In regards to claim 4, Tacchi discloses in Figures 1-5, the lighting element (L) is pivotable in directions to or from that perpendicular axis (toward/away from the Z-axis, see Figs. 2a and 2b, middle of page 5).

In regards to claim 5, Tacchi discloses in Figures 1-5, the lighting element (L) is extended in response to a person entering a room in which the fixture is installed (via drive control, which may be through remote control, page 17, additionally noting that while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Tacchi discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed response).

In regards to claim 6, Tacchi discloses in Figures 1-5, the lighting element is pivoted in response to the person in the room (via drive control, which may be through remote control, page 17, additionally noting that while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Tacchi discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed response).

In regards to claim 7, Tacchi discloses in Figures 1-5, the lighting element is rotated in response to the person in the room (via drive control, which may be through remote control, page 17, additionally noting that while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Tacchi discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed response).

In regards to claim 8, Tacchi discloses in Figures 1-5, the lighting element (L) is pivoted only after being extended (see Figs. 2a and 2b, noting the element must be extended first in order to pivot).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the references as cited on the attached PTO-892 which disclose similar recessed lighting fixtures as that which is currently claimed above and disclosed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896